Citation Nr: 1432731	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  08-25 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for right shoulder strain.

2.  Entitlement to an initial disability rating in excess of 10 percent for keratoconjunctivitis sicca (dry eye syndrome).

3.  Entitlement to an initial compensable rating for contact dermatitis, claimed as skin rash.

4.  Entitlement to service connection for a hernia.

5.  Entitlement to service connection for a bladder infection.

6.  Entitlement to service connection for dizziness.

7.  Entitlement to service connection for right ankle sprain.

8.  Entitlement to service connection for a right knee condition.
9.  Entitlement to service connection for right shin splints.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1995 to August 1998 and from May 1999 to April 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction was subsequently transferred to the Philadelphia RO.  

A hearing was held on November 4, 2011, in Philadelphia, Pennsylvania, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board subsequently remanded the case for further development in March 2012.  That development was completed, and the case has since been returned to the Board for appellate review.   

The issue of entitlement to a disability rating in excess of 10 percent for pes planus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to service connection for right ankle sprain, a right knee condition, and right shin splints are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's service-connected right shoulder strain has not been manifested by ankylosis, limitation of motion of the arm at shoulder level or below, or impairment of the humerus, clavicle, or scapula.

2.  The Veteran's service-connected dry eye syndrome has been manifested by dryness and burning sensation requiring daily eye drops, but has not been manifested by impairment of visual acuity or field loss, rest-requirements, or episodic incapacity. 

3.  The Veteran's service-connected contact dermatitis has not been manifested by dermatitis affecting at least 5 percent, but less than 20 percent of the entire body or exposed areas, or dermatitis requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.

4.  The Veteran has not been shown to have a current hernia disability.

5.  The Veteran has not been shown to have a current bladder infection disability.
6.  The Veteran has not been shown to have a current disability causing dizziness.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for right shoulder strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Plate I, Diagnostic Code (DC) 5201 (2013).

2.  The criteria for an initial disability rating in excess of 10 percent for dry eye syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.84a, DC 6099-6001 (2008 & 2013). 

3.  The criteria for an initial compensable disability rating for contact dermatitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.118, DC 7806 (2013).   

4.  The criteria for service connection for a hernia have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

5.  The criteria for service connection for a bladder infection have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

6.  The criteria for service connection for dizziness have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must inform the Veteran about (1) the information and evidence not of record that is necessary to substantiate the claim; (2) the information and evidence that VA will seek to provide; and (3) the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a current disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

With regard to the disabilities of right shoulder strain, dry eye syndrome, and contact dermatitis, the Veteran is challenging the initial disability rating assigned following the grant of service connection.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, at 490-91.  Thus, because the notice that was provided before service connection for these disabilities was granted was legally sufficient, VA's duty to notify has been satisfied with regard to these claims.

A predecisional letter, sent June 2006, satisfied the requirements for notice following a claim for entitlement to service connection.  The letter stated what the evidence must show for service connection on a direct and secondary basis, the evidence the Veteran was expected to provide, the evidence VA would seek to obtain, and explained how a disability rating and effective date would be determined.  See Dingess/Hartman, 19 Vet. App. 473.  Thus, the duty to notify has been satisfied with regard to the claims for entitlement to service connection for a hernia, bladder infection, and dizziness.  

In addition, the duty to assist the Veteran has been satisfied in this case.  All available relevant evidence pertinent to the issues on appeal is in the claims file, including the Veteran's service treatment records, VA treatment records and the Veteran's statements in support of his claim.  The Veteran has also had the opportunity to present evidence and argument in support of his claims at a hearing before the Board, and nothing reflects that he has indicated the existence of any relevant evidence that has not been obtained or requested.  Pursuant to the March 2012 Board remand directives, updated VA treatment records have been associated with the claims file.  As this is in substantial compliance with the remand directives, further remand is not required in connection with these claims.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with). 

VA examinations with respect to the issues on appeal have also been obtained.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the VA examination reports, with regard to the issues decided below, to be adequate.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his service-connected disabilities under the applicable rating criteria where applicable.  Additionally, with regard to the right shoulder examination, the examiners specially considered pain, swelling, weakness and excess fatigability in their examinations, as required under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Regarding the examinations of hernia, bladder infection, and hernia disabilities, the examiners provided sufficient rationale for their findings. 

There is no evidence indicating that there has been a material change in the severity of the Veteran's service-connected dry eye syndrome or right shoulder strain since he was last examined.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Additionally, although multiple VA examinations have been provided to the Veteran regarding his contact dermatitis, the Board is aware that a VA examination has not been provided during a period of active symptomatology.  The Board notes that the Veteran has consistently reported that he only experiences active symptomatology for a few weeks out of the year, and therefore, a medical examination is not required as part of VA's duty to assist.  See Voerth v. West, 13 Vet. App. 117, 123 (1999).  However, the Veteran has been given the opportunity to seek VA treatment during a flare-up of the condition, and he has since taken that opportunity.  Those records are associated with the Veteran's VA claims file and have been considered in making the determination below.  

The Board also finds the examinations provided with regard to the issues of entitlement to service connection for a hernia, bladder infection and dizziness to be adequate.  The May 2008 VA examiners reviewed the Veteran's claims file, took a medical history from the Veteran and provided sufficient reasons for their findings regarding diagnoses to allow for adjudication.  Because no current diagnoses were found, medical opinions on the question of etiology are not required.


Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4) (2013).

The available records and medical evidence have been obtained in order to make adequate determinations as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, active service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2013).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection is most probative of the degree of disability existing at the time that the initial rating was assigned, and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.   

A.  Right Shoulder Strain

The Veteran contends that he is entitled to a disability rating in excess of 10 percent for his service-connected right shoulder strain.

With regard to the right shoulder, the Veteran has not been shown to have ankylosis of the scapulohumeral articulation (DC 5200), impairment of the humerus, such as loss of the head of the humerus (flail shoulder), nonunion of the shoulder (flail joint), fibrous union of the humerus, recurrent dislocation of the humerus at the scapulohumeral joint, or malunion of the humerus (DC 5202), or impairment of the clavicle or scapula (DC 5203).  Accordingly, the criteria pertaining to those disabilities are not for application in this case.  38 C.F.R. § 4.71a , DC 5200, 5202, 5203 (2013).

Here, the regulatory criteria set forth in 38 C.F.R. § 4.71a , DC 5201 is for application.  These criteria provide different ratings for the minor arm and the major arm.  The Veteran has indicated in various treatment records and on VA examinations that he is right-handed; therefore, with respect to the right shoulder, the Board will apply the ratings and criteria for the major arm under the relevant diagnostic codes.  38 C.F.R. § 4.71a , DC 5201 (2013).

For the major and minor arm, a 20 percent rating is warranted for limitation of arm motion to shoulder level; a 30 percent rating is warranted for limitation of major arm motion to midway between the side and shoulder level (20 percent for the minor arm); and, finally, a maximum 40 percent rating is warranted for limitation of the major arm motion to 25 degrees from the side (30 percent for the minor arm). 38 C.F.R. § 4.71a , DC 5201.

Normal forward flexion of the shoulder is zero to 180 degrees; abduction is zero to 180 degrees; and internal and external rotation is from zero to 90 degrees.  38 C.F.R. § 4.71a , Plate I (2013).  Forward flexion and abduction to 90 degrees amounts to 'shoulder level.'

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 .  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran was provided with VA examination of his right shoulder in June 2006.  At that time, the Veteran reported intermittent right shoulder pain with stiffness and weakness, but no locking or instability.  The Veteran reported using no canes, crutches, walkers or braces or slings.  The Veteran claimed that his right shoulder condition did not interfere with his occupation.  He also stated that he had difficulty in lifting more than 20 pounds and overhead use.  On clinical examination, the examiner noted that the Veteran was quite muscular.  Active and passive range of motion testing measured with a goniometer demonstrated forward elevation 0 to 150 degrees, abduction 0 to 130 degrees, adduction 0 to 30 degrees, internal rotation 0 to 40 degrees, and external rotation 0 to 90 degrees.  The examiner noted that there was minimal pain with range of motion.  With repetitive use, the range of motion was not additionally limited by pain, fatigue, weakness or lack of endurance.  The Veteran denied any flares with regard to his right shoulder condition.  The examiner opined that the right shoulder strain was mildly active at the time of examination.

The Veteran was provided with another VA examination of his right shoulder in February 2011.  The Veteran reported continued mild pain to his right shoulder since service.  At the time of the examination, the Veteran reported experiencing mild pain occurring only during sleeping or when raising his arm above his head and lifting heavy objects.  There was no definite associated stiffness, swelling, heat, redness, locking, drainage, instability, giving way, or abnormal motion.  Treatment for pain consisted of over-the-counter Tylenol and Motrin.  The Veteran reported that the condition had no impact on his ability to perform activities of daily living or ability to work.  The Veteran also denied flareups.  

An x-ray of the right shoulder performed in July 2008 revealed no radiographic evidence of bone or joint abnormalities.  On physical examination of the right shoulder, active range of motion utilizing a goniometer was measured as abduction 0 to 135 degrees with pain from 125 to 130 degrees, forward flexion 0 to 160 degrees with pain from 150 to 160 degrees, external rotation 0 to 50 degrees with pain from 40 to 50 degrees, internal rotation 0 to 90 degrees with pain from 85 to 90 degrees.  On repetitive use x3 testing, the range of motion of the right shoulder was not further limited by pain, fatigue, weakness, or lack of endurance.

In reviewing the evidence of record, the Board finds that a disability rating in excess of 10 percent for the Veteran's right shoulder strain is not warranted.  As noted above, there is no evidence of ankylosis of the scapulohumeral articulation (DC 5200), impairment of the humerus, such as loss of the head of the humerus (flail shoulder), nonunion of the shoulder (flail joint), fibrous union of the humerus, recurrent dislocation of the humerus at the scapulohumeral joint, or malunion of the humerus (DC 5202), or impairment of the clavicle or scapula (DC 5203).  There is also no evidence demonstrating that the Veteran's right shoulder motion was limited to the shoulder level or below.  
The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca v. Brown.  However, an increased disability rating for the Veteran's service-connected right shoulder strain is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology more consistent with the currently assigned 10 percent rating, and no higher.  While the Board observes that the Veteran has complained of right shoulder pain, and some degree of painful motion has been documented, the degree at which pain was noted to begin at the February 2011 examination would more closely meet a noncompensable rating than a rating for limitation of motion to shoulder level.  Additional functional limitation due to painful motion, weakness, fatigue, or lack of endurance upon repetitive testing was not present at either VA examination, and it was noted that the Veteran did not experience flareups.  

The Board has considered the Veteran's statements as to the nature and severity of his right shoulder symptomatology.  The Veteran is certainly competent to report that his subjective symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  The Veteran's reported symptoms were considered by the VA examiners and the Board finds that the medical findings are more persuasive than the Veteran's statements that he is entitled to a higher disability rating. 

Additionally, the Veteran's level of impairment has been relatively stable throughout this rating period, without additional symptomatology present at any time indicative of a higher disability rating.  Therefore, the application of staged ratings (i.e., different percentage ratings for different periods of time) is inapplicable.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Therefore, the Board finds that the Veteran is not entitled to an initial disability rating in excess of 10 percent for right shoulder strain.  As the preponderance of the evidence is against the assignment of an initial disability rating in excess of 10 percent, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107 ; Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The Board has also considered whether a referral for extra-schedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extra-schedular consideration referral).

The schedular evaluation for the Veteran's right shoulder strain is found to be adequate.  The Veteran's symptoms of intermittent shoulder pain with occasional stiffness and weakness are not unusual or different from those contemplated by the schedular criteria.  The Veteran does not have an "exceptional or unusual" disability; he merely disagrees with the assigned evaluation for his level of impairment.  As discussed above, there are higher ratings available under the diagnostic codes, but the Veteran's disability is not productive of such manifestations.  As such, it cannot be said that the available schedular evaluation for the disability is inadequate.  Thus, referral for extra-schedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extra-schedular consideration is moot.  See Thun, 22 Vet. App at 115.

B.  Dry Eye Syndrome

The Veteran contends that he is entitled to an initial disability rating in excess of 10 percent for his bilateral dry eye syndrome.

The Veteran is currently in receipt of a 10 percent disability rating for keratoconjunctivitis sicca (dry eye syndrome) under DC 6099-6018.  The Rating Schedule does not contain a specific diagnostic code for dry eye syndrome.  However, where an unlisted condition is encountered it is permissible to rate it under a closely related disease or injury, in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2013).  In this case, the AOJ determined that the most closely analogous diagnostic code was 38 C.F.R. § 4.84a , DC 6018, which pertains to conjunctivitis, a chronic infection of the conjunctiva.  The Board notes that the medical evidence in this case supports the Veteran's contention that his dry eye pathology causes pain and dryness of the eye with occasional blurred vision and itching.  Thus, the Board finds that 38 C.F.R. § 4.84a , DC 6001, which pertains to keratitis, an inflammation of the eye's cornea often marked by pain, itchiness and impaired eyesight, is more appropriate.

During the pendency of the appeal, the criteria for rating eye disabilities changed. However, because the Veteran filed his claim prior to December 10, 2008, the appeal will be considered under the former criteria.  73 Fed. Reg. 66543 (Nov. 10, 2008).  Under the applicable former version of DC 6001, keratitis (inflammation of the cornea), in chronic form, is to be rated from 10 percent to 100 percent for impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity.  An additional 10 percent is combined during the continuance of active pathology and 10 percent is the minimum evaluation during active pathology.  38 C.F.R. § 4.84a , DC 6001 (2008).

The Veteran was provided with an initial VA eye examination in June 2006.  The record establishes that the Veteran underwent photorefractive keratectomy (PRK) in October 2001, while in service.  The Veteran reports having dry eyes ever since, using lubricating drops once per day and experiencing glare at night since the laser eye surgery.  A history of retinal holes was also noted. 

Physical examination revealed 20/20 vision in both eyes, full extraocular movements, pupils equal round reactive to light and accommodation.  No deviation of eye alignment was noted on distance or near cover testing.  Intraocular pressure for the left and right eye using the Goldman instrument was 18.  Poor tear quality was noted on slit lamp testing.  Upon dilation, cup to disc ratio was .3 both eyes, and vessels/maculas were normal.  Atrophic holes were noted in both eyes.  The impression was keratoconjunctivitis sicca secondary to PRK, and night time glare secondary to PRK, and atrophic holes.

In August 2007, the Veteran submitted a statement indicating that his eye condition had gotten worse and requesting a VA examination.

The Veteran was provided with another VA optometry examination in September 2007.  The Veteran endorsed experiencing dry eyes all the time.  He reported that he had sticky lids and floaters, with mucous discharge in the morning and glare at night.  He also endorsed sensations of itching, sometimes, and burning.

On physical examination, the examiner recorded vision of 20/20 in the right eye, and 20/20-1 in the left eye.  Extraocular movements were noted as full with pupils equal round reactive to light and accommodation, without afferent pupillary defect.  No deviation of eye alignment was noted on distance cover testing.  Confrontation fields were full to finger counting for both eyes.  Manifest refraction was normal.  Intraocular pressure using the Goldmann apparatus was 12 for both eyes.  The impression was again dry eye syndrome and glare at night time and atrophic holes.  

A Philadelphia VA Medical Center (VAMC) followup note regarding the September 2007 VA examination included the chief of optometry's opinion that the Veteran's symptoms were not as severe as in June 2006.  The note also indicates that the retinal holes observed were an incidental finding, and not related to the Veteran's military service.

The Board finds that an initial disability rating in excess of 10 percent is not warranted for the Veteran's service-connected dry eye syndrome.  The Veteran is currently assigned a 10 percent disability rating for the presence of active pathology, including dryness, glare at night, occasional itching and blurred vision, and pain.  

A higher rating is not warranted for impairment of visual acuity or field loss, pain, rest-requirements or episodic incapacity.  As demonstrated on examination, the Veteran has normal corrected visual acuity and normal field vision.  See 38 C.F.R. § 4.75 (visual acuity determined on basis of best distant vision obtainable after best correction).  Additionally, the Veteran has not reported episodic incapacity or rest-requirements, and although the Veteran reports pain, his history of pain, noted as chronic at the Board hearing and "burning" in nature at the 2007 VA examination, has already been considered in the rating for active pathology.  Consequently, a 10 percent rating, but no higher, is warranted for the Veteran's bilateral eye condition.

The level of impairment has been relatively stable throughout this rating period, and symptomatology has not been worse at any point during the appeal period than what has been discussed above.  Therefore, the application of staged ratings is inapplicable.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Therefore, the Veteran is not entitled to an initial disability rating in excess of 10 percent for dry eye syndrome.  As the preponderance of the evidence is against the assignment of an initial disability rating in excess of 10 percent, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107 ; Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The Board has also considered whether a referral for extra-schedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The Board finds that the schedular evaluation in this case is adequate.  Ratings in excess of that assigned are provided for certain manifestations of the service-connected disorder, but the medical evidence reflects that those manifestations are not present in this case. Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's dry eye syndrome.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.


C.  Contact Dermatitis

The Veteran contends that he is entitled to an initial compensable evaluation for his service-connected contact dermatitis.

The regulations pertaining to the evaluation of skin disorders were amended, effective October 23, 2008.  The Board observes that the regulatory changes only apply to applications received by VA on or after October 23, 2008, or if the Veteran requests review under the amended criteria.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  The Veteran's claim for service connection for contact dermatitis was received in April 2006, and the notice of disagreement contending entitlement to a compensable rating was received in January 2007.  Therefore, the revised criteria are not for application in this case.

The Veteran is currently assigned a noncompensable rating for his service-connected skin condition under the rating for dermatitis, DC 7806.  To qualify for a 10 percent evaluation, at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas must be affected by dermatitis or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs must be required for a total duration of less than six weeks during the past 12-month period.  The Board notes that in the course of VA treatment for his skin condition, VA physicians have, at times, indicated that the Veteran's skin condition may constitute dermatitis herpetiformis.  A rating for dermatitis herpetiformis would correspond to DC 7815.  That diagnostic code includes the same requirement of a percent surface area of the body affected or intermittent systemic therapy for a ten percent evaluation as that required for a ten percent evaluation for dermatitis under DC 7806.  Therefore, reclassification would not allow for a higher evaluation.  

Additionally, VA treatment records and VA examination reports note that when inactive, the Veteran's skin condition results in an area of hyperpigmentation on his right knee of, at most, a patch covering 4 cm x 7 cm.  

A 10 percent rating is warranted under DC 7802 for scars (other than those on the head, face, or neck) that are superficial and that do not cause limited motion, provided that they cover an area or areas of 144 square inches (929 sq. cm.) or greater.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7803, Note (2).  DC 7801 allows for a 10 percent rating for scars, other than the head, face, or neck, that are deep or cause limited motion of an area or areas exceeding 6 square inches (39 sq. cm.).     

A 10 percent rating is also warranted for scars which are superficial and unstable or which are painful on examination.  38 C.F.R. § 4.118, DC 7803 and 7804.  An unstable scar is one where, for any reason, there is a frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, DC 7803, Note (1). 

Other scars are rated base on the limitation of function of the affected part.  38 C.F.R. § 4.118, DC 7805.

As an initial matter, the Veteran does not contend, and the evidence does not indicate, that his skin condition limits the function of his knee, is unstable, or is painful on examination.  Additionally, the hyperpigmented area on the right knee is noted to be, at largest, 28 square centimeters in area.  Therefore, compensable ratings under the diagnostic criteria for scars are not for application.

The evidence does not demonstrate that the Veteran suffers from any other skin disability which could be rated under 38 C.F.R. § 4.118.

The Veteran has been provided with a number of VA examinations with regard to his contact dermatitis.  At the June 2006 VA examination, the Veteran reported a three year history of recurrent rash on his right medial knee that will last for days or weeks and resolve spontaneously.  The rash would be somewhat itchy and start off as small blisters that would coalesce into a larger blister.  He reported only treating this with topical antibiotic and rubbing alcohol.  On physical examination, some hypo and hyper pigmentation was noted on the right medial knee area (typographically indicated as ankle in one instance).  

The Veteran was seen a number of times at VA facilities during the pendency of this appeal with regard to his skin condition.  He consistently reported that he gets small blisters which coalesce about once or twice a year, which "dry up" after about two weeks.  In a November 2010 dermatology consult note from the Philadelphia VAMC, the Veteran reported that he has aching prior to the onset of the blisters.  

The Veteran was provided with additional VA examinations for his skin in March 2011 and June 2011.  At the March 2011 examination, the Veteran reported has flareups of his skin condition approximately 4 to 5 times per year, where the lesions start as very small bumps with appear to be blisters, which open and drain a clear fluid if he scratches at them.  The examiner noted that the percentage of skin area affected was approximately 1 percent.  On physical examination, the March 2011 examiner noted a 7 x 3.5 cm hyperpigmented patch on the medial aspect of the left leg at the knee area.  The identification of the location on the left leg appears to be a typographical error, as the examiner earlier identified the location as the inner aspect of the right knee, and all other relevant evidence of record identifies the right knee as the correct location.

The June 2011 examiner noted that on examination, the Veteran's skin showed a 4 cm x 7 cm hyperpigmented patch on the right medial knee.  There were no vesicles or other lesions noted.  The examiner stated that 0 percent of the exposed area is affected and less than 1 percent of the entire body is affected.  She also stated that there is no scarring or disfigurement and no acne or chloracne.  The examiner diagnosed a small patch of post-inflammatory hyperpigmentation likely from recurrent birth-acquired herpes (HSV).  She stated that the Veteran did not have eczema or contact dermatitis at the time of that examination.  

At the Board hearing, the Veteran asserted that the VA examinations provided to him with regard to his contact dermatitis were inadequate, as he had already had contact dermatitis connected to service when the 2011 VA examiners did not provide such diagnosis, and because the examiners did not examine him during active symptomatology.

Subsequent to the June 2011 examination, the Veteran sought treatment from the Philadelphia VAMC Emergency Department in February 2012, at a time when his skin condition was active.  The Veteran denied any pain from the rash but said that it was itchy.  On physical examination, it was noted that the Veteran had a single patch of rash of about 2.5-3 cm diameter in size with erythematous macular base and several small raised vesicles noted within base, appearing similar to a herpes-type of rash.  The doctor noted that the rash was located on the superior medial aspect of the right knee, and was not in the usual location for herpes simplex.  Diagnosis was suspected dermatitis herpetiform.  A post-discharge follow-up contact note indicated that the Veteran was to pick up a betamethasone dipropionate ointment to apply to his rash daily for one week.

Considering the evidence discussed above, the Board finds that an initial compensable rating is not warranted for the Veteran's service-connected contact dermatitis.  The evidence does not demonstrate that the Veteran's skin condition affected at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas or that his contact dermatitis required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.  Corticosteroids are called "systemic" steroids if taken by mouth or given by injection as opposed to topical corticosteroids, which are applied directly to the skin.  Corticosteroids that are applied topically are not considered systemic for VA purposes.  Therefore, although the Veteran was prescribed a topical corticosteroid cream in February 2012, his contact dermatitis has not been shown to require systemic therapy during the appeal period.  Additionally, as noted above, the Veteran's contact dermatitis was found by the June 2011 VA examiner to affect 0 percent of the exposed area and less than 1 percent of the entire body.

Therefore, the Veteran's contact dermatitis did not meet or more nearly approximate the schedular criteria for a compensable rating under 38 C.F.R. § 4.118, DC 7806.  A higher rating for the Veteran's service-connected skin disorder considering evaluations for scars or as dermatitis herpetiformis was similarly unavailing.  The Veteran has consistently reported that the occurrence of active symptoms has been relatively stable throughout this rating period.  Therefore, the application of staged ratings is inapplicable.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board has also considered whether a referral for extra-schedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The Board finds that the schedular evaluation in this case is adequate.  Ratings in excess of that assigned are provided for certain manifestations of the service-connected contact dermatitis, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's dermatitis.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.

D.  TDIU

Lastly, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is raised by the record.  The Board notes that a "traditional" TDIU claim considers whether a Veteran is unemployable due to any service-connected disabilities, alone or in concert.  In contrast, a Rice-type TDIU claim is limited to whether the Veteran is unemployable due to the service-connected disability or disabilities for which the Veteran seeks an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that his right shoulder strain, dry eye syndrome, or contact dermatitis, individually or all together, render him unable to secure substantially gainful employment.  Accordingly, the Board concludes that a claim for TDIU has not been raised in connection with these claims.

III.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

A.  Hernia

The Veteran contends that he has a hernia which is etiologically related to his military service.

The Veteran's VA claims file contains service treatment records from May 2002 indicating that the Veteran suffered a groin pull during service and from February 2006 including in the list of medical problems, "Hernia? (L inguinal- no surgery)."  Therefore, the element of an in-service injury or event is conceded.

The Veteran was provided with a VA examination in May 2008 with regard to this claim.  The Veteran reported developing a bilateral groin condition as a result of prolonged physical military activity, including prolonged standing, running, and constant heavy lifting.  The Veteran reported severe intermittent bilateral groin pain which occurs once weekly, lasting approximately 1 minute in duration.  On physical examination of the groin bilaterally, there was no evidence of an inguinal hernia, right or left.  The examiner noted that there was no groin tenderness, whatsoever.  The examiner indicated that this was a normal bilateral groin examination and there was no evidence of an inguinal hernia on groin examination bilaterally.

B.  Bladder Infection

The Veteran contends that he has a bladder infection which is etiologically related to his military service.

The Veteran's VA claims file contains service treatment records from February 2002 and May 2002 noting that the Veteran had a urinary tract infection and hematuria.  Therefore, the element of an in-service injury or event is conceded.

At the November 2011 Board hearing, the Veteran testified that he now has chronic pain coming from his bladder area which comes and goes, and that he does not know what is causing it.  The Veteran was provided with a VA genitourinary examination in May 2008.  At that time, the Veteran had no complaints of bladder infection or complaints of impairments from a genitourinary standpoint.  At the Board hearing, the Veteran stated that he believed the examiner was asking whether any were present at the time of the examination.  The examination report notes that the Veteran refused and declined a genitourinary examination.  No diagnosis was thus provided.

As stated by the Court, "[t]he duty to assist is not always a one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a [claimant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  In this case, the Veteran was provided with a VA examination, but he refused and declined the physical examination which could potentially have provided evidence supportive of his claim.      


C.  Dizziness

Finally, the Veteran contends that he suffers from dizziness that he first experienced during military service.  

At the November 2011 Board hearing, the Veteran reported that he gets dizzy and feel faint if he bends down for a long period of time and then stands up.  He stated that he noticed this during his military service but did not seek treatment.  The Veteran also testified that he continues to experience this dizziness sometimes currently, but does not know what is causing it and never asked a doctor. 

The Veteran's February 2006 separation examination includes a notation by the Veteran that he experiences dizziness when getting up from squatting.  A September 2006 Willow Grove Outpatient Center VA treatment note includes a notation that the Veteran reported dizziness when he leans over, occasionally.

The Veteran was provided with a VA neurological examination in connection with this claim in May 2008.  The examiner noted review of the claims file.  The Veteran reported experiencing some dizziness after squatting and said he feels a little light-headed for a few minutes when this happens.  On physical examination, extraocular muscles were noted to be full and conjugate.  Fundoscopic exam was normal.  Deep tendon reflexes were symmetrical.  Blood pressure while sitting was 120/80, while squatting was 128/84, and when standing up from squatting was 122/82.  The examiner noted that the Veteran's dizziness was not reproducible.  Based on these findings, the VA examiner found that it is less likely than not that the Veteran's dizziness is significant or is actually a disability.  He also noted that there is no evidence of it occurring in the service, only a symptom complaint of this.

D.  Analysis

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a hernia, bladder infection, or dizziness.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran has the disability for which benefits are being claimed.  

Here, the evidence does not demonstrate that the Veteran has current disabilities of a hernia, bladder infection, or a disability causing dizziness.  Although the Veteran is competent to report his subjectively-experienced symptoms, including groin pain, pain in the bladder area, and dizziness when standing from squatting, he is not competent to provide a diagnosis for disabilities that are not simple medical conditions which can be diagnosed through lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Additionally, except in circumstances not applicable here, service connection will not be granted for symptoms such as dizziness or groin or bladder-area pain without a diagnosed or identifiable underlying malady or condition.  Sanchez-Benitez v. West, 13 Vet. App. 283, 285 (1999).  In the absence of probative evidence of such a condition, service connection is not warranted.  Significantly, neither the Veteran nor his representative have identified medical evidence to support his claim.  There is thus no competent evidence demonstrating that the Veteran has current hernia, bladder infection, or dizziness disabilities, and the balance of the evidence is against his claims for entitlement to service connection for these conditions.

For the foregoing reasons, the Board finds that the claims for service connection for a hernia, bladder infection, and dizziness must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the competent, probative evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  



ORDER

An initial disability rating in excess of 10 percent for right shoulder strain is denied.

An initial disability rating in excess of 10 percent for keratoconjunctivitis sicca (dry eye syndrome) is denied.

An initial compensable evaluation for contact dermatitis is denied.

Service connection for a hernia is denied.

Service connection for a bladder infection is denied.

Service connection for dizziness is denied.


REMAND

Reasons for remand:  To provide the Veteran with adequate examination and to ensure compliance with prior remand instructions.

The Board remanded the issues of entitlement to service connection for right ankle sprain, a right knee condition, and right shin splints for further development in March 2012.  In part, the remand directed that the Veteran be scheduled for VA examinations to more thoroughly evaluate any right knee, right ankle, and right shin splint conditions.  Specifically, the Board noted that the prior examinations had not conducted diagnostic testing, and the remand instructed that "[a]ll applicable diagnostic testing should be undertaken to include bone scans, x-rays, or MRIs."  If the examiner deemed such testing unnecessary, the examiner was specifically directed to explain the reasons why not in the examination report.  

Pursuant to the Board's remand directives, the Veteran was provided with additional VA examination of his right knee, right ankle and right shins in July 2012.   Despite the March 2012 remand's explicit instruction to conduct diagnostic testing or explain why such testing was not needed, the July 2012 examiner did neither.  With regard to the right ankle, the examiner indicated that "there were no recent diagnostic studies for [his] review."  Regarding the right knee, the examiner noted that the Veteran underwent x-rays in June 2009 which revealed no evidence of arthritis of the right knee.  The examiner did not explain, however, whether this was sufficient reason for not conducting contemporaneous diagnostic testing.  Finally, with regard to the right shin, the VA examiner described a normal orthopedic examination of the right shin, but did not indicate whether any diagnostic testing was performed.   

RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Additionally, once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  On remand, more thorough examination should again be sought which complies with the Board's remand directives.

Accordingly, the claims are REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an appropriate medical professional who has not yet examined the Veteran, to evaluate the nature and etiology of right knee, right ankle, and right shin splints conditions, to include as secondary to service-connected pes planus.  A copy of the Veteran's claims file, this remand, and any electronic records must be made available to the examiner in conjunction with the examination.  The examiner(s) should specifically note review of the claims file.

All applicable diagnostic testing should be undertaken, to include bone scans, x-rays, or MRIs.  If there is not a need for such testing, this must be explained in the examination report.

The examiner should then address the following:

a.  Provide any relevant diagnoses pertaining to the claims for a right knee, right ankle or right shin splints disability.  The examiner is to identify any relevant condition present at any time during the appeal period, from April 2006 to the present, regardless of whether that condition has since resolved.  

The examiner is advised that the following have been noted during the relevant appeal period:

* Right knee pain and crepitus with bending;
* A June 2009 VA primary care record indicating review of June 2009 x-rays of the right knee noting that "there may be some very minimal osteophytic change involving the medial joint space;
* Right ankle pain and stiffness;
* An April 2008 VA primary care record assessing shin splints.

b.  Provide an opinion regarding whether it is at least as likely as not (50 percent probability or greater) that any diagnosed right knee, right ankle, or right shin disability arose during, was caused by, or is otherwise etiologically related to the Veteran's symptomatology in military service (August 1995 to August 1998 and May 1999 to April 2006).

The examiner is advised that the Veteran's service treatment records include in-service findings of patellofemoral pain syndrome of the right knee, right ankle laxity and multiple sprains, and bilateral tibial stress reactions demonstrated through bone scans.

c.  Provide an opinion regarding whether it is at least as likely as not (50 percent probability or greater) that any diagnosed right knee, right ankle, or right shin disability was caused by the Veteran's service-connected pes planus.

d.  Provide an opinion regarding whether it is at least as likely as not (50 percent probability or greater) than any diagnosed right knee, right ankle, or right shin disability was aggravated by the Veteran's service-connected pes planus.

(For purposes of this analysis, 'aggravation' is defined as a permanent worsening of the not service-connected disability beyond that due to the natural disease process.)

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

2.  After completion of the above examinations, review the requested medical report(s) to ensure responsiveness and compliance with the directives of this remand.  If needed, implement corrective procedures.  

3.  After completing the aforementioned directives, and conducting any further development deemed necessary, readjudicate the claims of entitlement to service connection for right knee and right ankle disabilities and right shin splints in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


